DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1A-C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cullen et al (US 5,325,456).  Cullen teaches a fiber module (10, Fig. 1) comprising:
an input-side optical fiber (12L-2);
an output-side optical fiber (12L-1);
a ferrule (50) in which the input-side optical fiber (12L-2) and the output-side optical fiber (12L-1) are insertable in both ends (50E-1, 50E-2) and a groove (50S) is formed in a direction orthogonal (see Fig. 2) to a longitudinal direction (length);
a dielectric multilayer film filter (48) inserted in the groove (50S);
an input-side graded index fiber (46B) and an output-side graded index fiber (46A) joined by fusion to respective terminal portions of the input-side optical fiber (12L-2) and the output-side optical fiber (12L-1) (C5 L53 – C6 L5);
wherein the dielectric multilayer film filter (48) is interposed between an end surface of the input-side graded index fiber (46B) and an end surface of the output-side graded index fiber (46A) in the longitudinal direction (see Figs. 1, 3); and
wherein the dielectric multilayer film filter (48) includes a thin-film portion (48A-1, 48C-1) that is thinner than a surrounding part (48P-1, 48B) (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen.
Cullen teaches a length of the input-side graded index fiber (46B) that outputs luminous flux from an end surface of the input-side optical fiber (12L-2) and a length of the output-side 
Cullen does not explicitly state that the length of the input-side graded index fiber is adjusted such that luminous flux forms a beam waist at a position of the film filter and that the coupling efficiency is predetermined.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try adjusting a length of the graded index fiber such that luminous flux forms a beam waist at a position of the filter, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  The optical signal (luminous flux) is to pass through the filter of Cullen so a predictable solution for the length of the graded index fiber would be one that forms a beam waist at the filter since this ensures the optical signal passes through the filter efficiently.  One of ordinary skill in the art would expect such a length to succeed in Cullen since, as noted, it is required that the optical signal passes through the filter.  Further, a predetermined coupling efficiency between a filter and graded index fiber is an identified solution to any filter to fiber coupling systems.  The claim does not require any particular length of fiber or any particular coupling efficiency.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen as applied to claim 1 above, and further in view of Nishihara et al (US 7,172,344 B2).
Cullen teaches the fiber module previously discussed.

Nishihara teaches a fiber module (Fig. 1) wherein a cross section of a lower portion of a groove (1) has a V shape (Fig. 2), and a dielectric multilayer film filter (2) is fitted in a bottom portion of the groove (1) (C5 L8-42).
Cullen and Nishihara are analogous art because they are from the same field of endeavor, fiber modules with filters between opposing fiber end faces.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the groove of Cullen to include a V shaped lower portion with the filter fitted in a bottom of the groove.
The motivation for doing so would have been to prevent the filter from tilting (Nishihara, C5 L29-42).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen as applied to claim 1 above, and further in view of Yanagawa et al (US 4,958,897).
Cullen teaches the fiber module previously discussed.
Cullen does not teach an optical module wherein a dielectric multilayer film filter is arranged inclined at greater than or equal to 5 and less than or equal to 10 degrees with respect to a plane orthogonal to an optical axis, and the end surface of each of the input-side graded index fiber and the output-side graded index fiber abuts on the dielectric multilayer film filter while inclined at greater than or equal to 5 and less than or equal to 10 degrees with respect to the plane orthogonal to the optical axis and is optically polished.

Cullen and Yanagawa are analogous art because they are from the same field of endeavor, fiber modules with filters between opposing fiber end faces.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the angle of the filter and graded index fiber ends coupled to the filter to be 8 degrees, which is within the claimed range.
The motivation for doing so would have been to prevent back reflections (Yanagawa, C4 L19-31).
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to optical polish the ends of the graded index fiber, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Optical polishing end faces of fibers is a standard, identified solution to coupling efficiency and backscattering in optical coupling systems and would be expected to succeed in the module of Cullen and Yanagawa since efficient coupling with reduced back reflections is beneficial in the modules.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen and Yanagawa as applied to claims 1 and 5 above, and further in view of Hasui et al (US 6,535,655 B1).
Cullen and Yanagawa teach the fiber module previously discussed.
Cullen and Yanagawa do not teach expressly an extending direction of the groove forms an angle of greater than or equal to 80 and less than or equal to 90 degrees with respect to the longitudinal direction of the ferrule.
Hasui teaches a fiber module (Fig. 2) wherein an extending direction of a groove forms an angle of greater than or equal to 80 and less than or equal to 90 degrees with respect to the longitudinal direction of the ferrule/substrate (C4 L37-54).  Note 0-10 degree angle measured with respect to two axis is 80-90 degrees at the complementary axes.
Cullen, Yanagawa and Hasui are analogous art because they are from the same field of endeavor, fiber modules with filters between opposing fiber end faces.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the groove of Cullen and Yanagawa to include an extending direction of a groove forms an angle of greater than or equal to 80 and less than or equal to 90 degrees with respect to the longitudinal direction of the ferrule as taught by Hasui.
The motivation for doing so would have been to prevent back reflections (Hasui, C7 L1-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach optical modules with opposing fibers with a filter between with various ferrule/groove configurations:
US 6048103		US 6485191		US 6813416		US 6892009
US 7039280		US 7150566		US 7221826		US 9229170
US 10473860		

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883